DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          NORMA PARKMOND,
                              Appellant,

                                    v.

THE BANK OF NEW YORK MELLON f/k/a THE BANK OF NEW YORK,
 AS TRUSTEE FOR THE CERTIFICATEHOLDERS OF THE CWABS,
     INC., ASSET-BACKED CERTIFICATES, SERIES 2005-3,
                         Appellee.

                             No. 4D17-3477

                             [July 25, 2018]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Joel T. Lazarus, Judge; L.T. Case No.
CACE 17-007429.

  Nicole R. Moskowitz of Neustein Law Group, P.A., Aventura, for
appellant.

   Sarah T. Weitz of Weitz & Schwartz, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

   Norma Parkmond appeals from the circuit court’s non-final order
denying her motion to quash service of process. We reverse because the
court denied the motion without holding an evidentiary hearing.

   Appellee Bank of New York Mellon filed a complaint to foreclose a
mortgage against Parkmond. The Bank secured substituted service on a
person identified in the return of service as a co-resident of the property
that was the subject of the foreclosure action. Parkmond moved for two
extensions to respond to the lawsuit. She filed a verified motion to quash
service of process arguing that the court lacked personal jurisdiction over
her because the person served was not a co-resident of the property. At a
case management conference, the circuit court denied both the motion to
quash and Parkmond’s request for an evidentiary hearing.

   As the Bank concedes, Parkmond was entitled to an evidentiary hearing
on her motion to quash. See Benedetto v. U. S. Bank Nat’l Ass’n, 181 So.
3d 564, 567 (Fla. 4th DCA 2015). Parkmond’s motions for extension of
time to respond to the complaint did not amount to a submission “to the
jurisdiction of the court” or a waiver of the “defense of lack of jurisdiction
for failure of service of process.” Id.

  We reverse and remand for an evidentiary hearing on appellant’s
motion to quash service of process.

GROSS, DAMOORGIAN and KLINGENSMITH, JJ., concur.

                            *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     -2-